In an action to recover for goods allegedly sold to defendants, they appeal from an order of the Supreme Court, Rockland County, dated May 15, 1974, which denied their motion to dismiss the complaint for lack of personal jurisdiction. Order reversed, with $20 costs and disbursements, and motion remanded to Special Term for a hearing on the jurisdictional issue and a new determination. The affidavits herein having raised substantial issues of fact as to the purported ownership by White Cross Stores, Inc. (a Pennsylvania corporation) of property in New York in connection with the contract in suit, which ownership would be tantamount to a transaction of business in this State for the purposes of our long-arm statute (CPLR 302, subd. [a], par. 1; Millner Co. v. Noudar, Lda., 24 A D 2d 326; cf. Parhe-Bernet Galleries v. Franlclyn, 26 N Y 2d 13, 16), it follows that a hearing will be necessary in order to completely resolve the jurisdictional question (see Agrashell, Inc. v. Bernard Sirotta Co., 344 F. 2d 583; Perlman v. Martin, 70 Mise 2d 169; cf. Millner Co. v. Noudar, Lda., supra). Hopkins, Acting P. J., Latham, Christ, Benjamin and Munder, JJ., concur.